PER CURIAM.
Judgment and order reversed, and new trial ordered, with costs to the appellant to abide event. Held, that it was error to exclude the evidence offered by the defendant for the purpose of proving, in effect, that plaintiff’s husband and witness attempted to induce the witness McNamara to promote and aid plaintiff’s claim. Schultz v. Third Ave. R. Co., 89 N. Y. 242: Nowack v. Metropolitan St. Ry. Co., 166 N. Y. 433, 60 N. E. 32, 54 L. R. A. 592, 82 Am. St. Rep. 691; Gumby v. Metropolitan St. Ry. Co., 65 App. Div. 38, 72 N. Y. Supp. 551; Lamb v. Lamb, 146 N. Y. 317, 41 N. E. 26.